Citation Nr: 0309487	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for hypothyroidism as a result of exposure 
to ionizing radiation.  


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1985 until June 
1989.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2002 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefit 
sought on appeal.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Subsequent to certification of appeal to the Board, new 
evidence has been associated with the claims file.  The RO 
has not had the opportunity to readjudicate the issue on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the Statement 
of the Case.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




